DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response and amendments received October 14, 2021 are acknowledged.

Claims 2-4, 6-11, 13-18, 20-25, 27-57, 59-65, 67, 69-71, 73-112, 119, 126 and 134 have been canceled.
Claims 153-170 have been added.
Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, 127-133, and 135-170 are pending in the instant application.

Applicant’s election without traverse of the invention of group I, drawn to methods of administering FVIII fusion proteins in the reply filed on November 20, 2020 is acknowledged.

Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, 127-133, and 135-170 are under examination in this office action.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


The rejection of claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, 127-133, and 135-152 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 9,050,318 in view of Peters et al. (WO 2005/001025) has been withdrawn in view of the terminal disclaimer filed by applicant as part of the October 14, 2021 response which has been accepted.


The rejection of claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, 127-133, and 135-152 are rejected on the ground of nonstatutory double patenting as being 



Claims 1, 5, 12, 19, 26, 58, 66, 68, 72, 113-118, 120-125, 127-133, and 135-170 are allowable.  
Applicant has claimed methods of administering chimeric polypeptides containing FVIII and an immunoglobulin Fc to hemophilia A patients for the purposes of reducing bleeding incidence (claim 1), prophylaxis of spontaneous bleeding (claim 58), and treating a bleeding episode (claim 127).  Such methods are recited as being performed at particular dosing and time intervals to achieve the recited therapeutic goals.  Artisans would readily be able to practice the claimed inventions in view of the data disclosed in the working examples which reasonably indicate that the claimed limitations concerning dosing and timing relied upon more than routine optimization even though monomer-dimer type constructs comprising a coagulation factor joined to an Fc domain were known in the prior art such as that of Peters et al. (WO 2005/001025, of record).   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644